

Exhibit 10.2


[FORM OF REPLACEMENT NOTE]


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS
 


NEOPROBE CORPORATION


SERIES A CONVERTIBLE PROMISSORY NOTE
DUE JANUARY 7, 2009





$____________
December 13, 2004



FOR VALUE RECEIVED, the undersigned, NEOPROBE CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
_________________ (“__________”), a ______________, or its registered assigns
(the “Holder”), the principal sum of __________________________ DOLLARS
($____________) together with interest as hereinafter provided. The Borrower
promises to pay the principal sum and the interest thereon at the time(s) and in
the manner(s) hereinafter provided.
 
1.  Purchase Agreement. This Convertible Promissory Note (the “Note”) is issued
by the Borrower, as of the date hereof, pursuant to the Securities Purchase
Agreement, dated as of December 13, 2004 by and among the Borrower, Biomedical
Value Fund, L.P., Biomedical Offshore Value Fund, Ltd. and David C. Bupp, as
amended by Amendment (the “Amendment”) dated as of November 30, 2006 (as so
amended by the Amendment, the “Purchase Agreement”), and is subject to the terms
thereof. This Note, together with all other promissory notes issued under the
Purchase Agreement, and all promissory notes issued pursuant to paragraph 12
hereof or thereof are hereinafter referred to as the “Notes.” The obligations of
Borrower under this Note are secured pursuant to a Security Agreement dated
December 13, 2004 by and among the Borrower, Biomedical Value Fund, L.P.,
Biomedical Offshore Value Fund, Ltd. and David C. Bupp. The Holder is entitled
to the benefits of this Note and the Purchase Agreement, as it relates to the
Note and the Security Agreement, and may enforce the agreements of the Borrower
contained herein and therein and exercise the remedies provided for hereby and
thereby or otherwise available in respect hereto and thereto. Capitalized terms
used herein without definition are used herein with the meanings ascribed to
such terms in the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Interest.
 
(a)  Basic Interest. 
 
(i)  The Borrower promises to pay interest on the principal amount of this Note
at the rate of 8% per annum, which shall increase to 12% per annum effective on
(and including) the date of the Amendment. The Borrower shall pay accrued
interest quarterly on each March 31, June 30, September 30 and December 31 of
each year or, if any such date shall not be a Business Day, on the next
succeeding Business Day to occur after such date (each date upon which interest
shall be so payable, an “Interest Payment Date”), beginning on December 31,
2004. Interest on this Note shall be paid by wire transfer of immediately
available funds to an account at a bank designated in writing by the Holder. In
the absence of any such written designation, any such Interest payment shall be
deemed made on the date a check in the applicable amount payable to the order of
Holder is received by the Holder at its last address as reflected in Borrower’s
note register; if no such address appears, then to such Holder in care of the
last address in such note register of any predecessor holder of this Note (or
its predecessor). Interest on this Note shall accrue from and including the date
of issuance through and until repayment of the principal and payment of all
accrued interest in full. Interest shall accrue and be computed on the basis of
a 360-day year of twelve 30-day months.
 
(ii)  The foregoing to the contrary notwithstanding, if on any Interest Payment
Date the Current Market Price per share of Common Stock is equal to or greater
than $1.00, at Borrower’s election, the interest then due may be accrued and not
paid by the Borrower on such Interest Payment Date and the aggregate of such
amount so accrued shall be added to the principal sum hereof on such Interest
Payment Date as additional principal (the “Additional Principal”) to be paid in
accordance with the provisions of Section 3 hereinbelow. Interest shall accrue
and be payable on the outstanding balance of the Additional Principal as set
forth in Section 2(a)(i).
 
(b)  Default Rate of Interest. Except with respect to interest accruing pursuant
to Section 2(a)(ii), but subject to applicable law, any overdue principal of and
overdue interest on this Note shall bear interest, payable on demand in
immediately available funds, for each day from the date payment thereof was due
to the date of actual payment, at a rate equal to the rate of interest otherwise
in effect pursuant to the first sentence of this Section 2 plus 2% per annum,
and, upon and during the occurrence of an Event of Default (as hereinafter
defined), this Note shall bear interest, from the date of the occurrence of such
Event of Default until such Event of Default is cured or waived, payable on
demand in immediately available funds, at a rate equal to the rate of interest
otherwise in effect pursuant to the first sentence of this Section 2 plus 2% per
annum. Subject to applicable law, any interest that shall accrue on overdue
interest on this Note as provided in the preceding sentence and shall not have
been paid in full on or before the next Interest Payment Date to occur after the
Interest Payment Date on which the overdue interest became due and payable shall
itself be deemed to be overdue interest on this Note to which the preceding
sentence shall apply.
 
(c)  No Usurious Interest. In the event that any interest rate provided for
herein shall be determined to be unlawful, such interest rate shall be computed
at the highest rate permitted by applicable law. Any payment by the Borrower of
any interest amount in excess of that permitted by law shall be considered a
mistake, with the excess being applied to the principal of this Note without
prepayment premium or penalty; if no such principal amount is outstanding, such
excess shall be returned to Borrower.
 
 
2

--------------------------------------------------------------------------------

 
 
3.  Principal Payments. Prior to the Maturity Date, the Borrower shall make
repayments of the principal sum in installments on the following dates and in
the following amounts to the BV Funds:
 
Date
 
Amount
     
January 8, 2007
 
$ 500,000.00
     
July 9, 2007
 
$ 1,250,000.00
     
January 7, 2008
 
$ 1,750,000.00
     
July 7, 2008
 
$ 2,000,000.00



 
The remaining principal balance, including any Additional Principal, shall be
due and payable on January 7, 2009 (the “Maturity Date”).
 
4.  Prepayments.
 
(a)  Mandatory Prepayments. The principal balance of this Note outstanding at
any time shall be prepaid as follows:
 
(i)  Simultaneously with the closing of any Asset Disposition (as such term is
defined in the Purchase Agreement) if feasible, or as soon after such closing as
practicable, but in no event more than five (5) Business Days thereafter, the
Company shall prepay principal in an amount equal to at least 50% of the Net
Proceeds (as such term is defined in the Purchase Agreement). Such prepayment
shall be applied pro rata to the then outstanding balance of each scheduled
principal payment (including the payment due on the Maturity Date) provided in
Section 3.
 
(ii)  Simultaneously with the closing of any Partnering Transaction (as such
term is defined in the Purchase Agreement) if feasible, or as soon after such
closing as practicable, but in no event more than five (5) Business Days
thereafter, the Company shall prepay principal in an amount equal to at least
50% of the Partnering Proceeds (as such term is defined in the Purchase
Agreement). Such prepayment shall be applied pro rata to the then outstanding
balance of each scheduled principal payment (including the payment due on the
Maturity Date) provided in Section 3.
 
(iii)  Simultaneously with the closing of any Equity Sale (as such term is
defined in the Purchase Agreement) if feasible, or as soon after such closing as
practicable, but in no event more than five (5) Business Days thereafter, the
Company shall prepay principal in an amount equal to at least 50% of the Equity
Proceeds (as such term is defined in the Purchase Agreement). Such prepayment
shall be applied to the then outstanding balance of the scheduled principal
payments (including the payment due on the Maturity Date) provided in Section 3,
in the order of their maturity provided in Section 3.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Optional Prepayments. The principal balance of this Note outstanding at any
time may be prepaid in whole or in part, at the option of the Company, as
provided in this Section 4(b). If the Borrower desires to make a prepayment
under this Section 4(b), the Borrower shall give the Holder written notice
thereof at least ten (10) Business Days in advance of making such prepayment,
stating the amount of the principal that the Borrower intends to prepay (the
“Prepayment Amount”) and the date on which the prepayment will be made (the
“Prepayment Date”). Not less than five (5) Business Days in advance of the
Prepayment Date, the Holder may elect to exercise its right to convert the
Prepayment Amount into Common Stock as provided in Section 7(a) below. If the
Holder does not timely elect to exercise its conversion right as provided in the
preceding sentence, the Borrower will pay the Prepayment Amount on the
Prepayment Date, and the Prepayment Amount will be credited against the
remaining installments of principal payable under Section 3 in the order in
which such installments are due. If the Borrower fails to pay the Prepayment
Amount on the Prepayment Date, the Borrower may not prepay that amount or any
other amount without first providing the notice and opportunity to convert
required by this Section 4(b).
 
5.  Amendment. Any amendment, supplement or modification of or to any provision
of this Note, any waiver of any provision of this Note, and any consent to any
departure by any party from the terms of any provision of this Note, may be made
only in the manner provided in Section 11.4 of the Purchase Agreement, and then
such amendment, supplement, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
6.  Defaults and Remedies.
 
(a)  Events of Default. An “Event of Default” shall occur if:
 
(i)  the Borrower shall default in the payment of the principal of this Note,
when and as the same shall become due and payable, whether at maturity, at a
date fixed for payment of any installment of principal, on the date that any
Mandatory Prepayment is due pursuant to Section 4(a), or by acceleration or
otherwise, and such default shall continue for a period of 5 business days; or
 
(ii)  the Borrower shall default in the payment of any installment of interest
on this Note according to its terms, when and as the same shall become due and
payable and such default shall continue for a period of 5 business days; or
 
(iii)  the Borrower shall default in the due observance or performance of any
covenant to be observed or performed pursuant to Article 9 of the Purchase
Agreement; or
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)  the Borrower or any of its subsidiaries shall default in the due
observance or performance of any other covenant, condition or agreement on the
part of the Borrower or any of its subsidiaries to be observed or performed
pursuant to the terms hereof or pursuant to the terms of the Purchase Agreement
or any of the Transaction Documents (other than those referred to in clauses
(i), (ii) or (iii) of this Section 6(a)), and such default shall continue for 30
days after the earliest of (A) the date the Borrower is required pursuant to the
Transaction Documents or otherwise to give notice thereof to the Holder (whether
or not such notice is actually given) or (B) the date of written notice thereof,
specifying such default and, if such default is capable of being remedied,
requesting that the same be remedied, shall have been given to the Borrower by
the Holder; or
 
(v)  any representation, warranty or certification made by or on behalf of the
Borrower or any of its subsidiaries in the Purchase Agreement, this Note, the
Transaction Documents or in any certificate or other document delivered pursuant
hereto or thereto shall have been incorrect in any material respect when made;
or
 
(vi)  any event or condition shall occur that results in (A) the acceleration of
the maturity of any Indebtedness of the Borrower or any of its subsidiaries, or
(B) a default of any Indebtedness of the Borrower or any of its subsidiaries,
which continues beyond any applicable period of cure and which would permit the
holder to accelerate (automatically or upon notice and declaration) such
Indebtedness, in either case in a principal amount aggregating $100,000 or more;
or
 
(vii)  any uninsured damage to or loss, theft or destruction of any assets of
the Borrower or any of its subsidiaries shall occur that is in excess of
$150,000; or
 
(viii)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Borrower or any of its subsidiaries, or of a substantial part of
its property or assets, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (b) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its subsidiaries, or for a substantial part of its property
or assets, or (c) the winding up or liquidation of the Borrower or any of its
subsidiaries; and such proceeding or petition shall continue undismissed for 60
days, or an order or decree approving or ordering any of the foregoing shall be
entered; or
 
(ix)  the Borrower or any of its subsidiaries shall (a) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (b) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (viii) of this
Section 6(a), (c) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its subsidiaries, or for a substantial part of their property
or assets, (d) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (e) make a general assignment for the
benefit of creditors, (f) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (g) take any action for the
purpose of effecting any of the foregoing; or
 
 
5

--------------------------------------------------------------------------------

 
 
(x)  one or more judgments for the payment of money in an aggregate amount in
excess of $150,000 (to the extent not covered by insurance) shall be rendered
against the Borrower or any of its subsidiaries and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
subsidiaries to enforce any such judgment.
 
(b)  Acceleration. If an Event of Default occurs under Section 6(a)(viii) or
(ix), then the outstanding principal of and all accrued interest on this Note
shall automatically become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived.
If any other Event of Default occurs and is continuing the Holder, by written
notice to the Borrower, may declare the principal of and accrued interest on
this Note to be immediately due and payable. Upon such declaration, such
principal and interest shall become immediately due and payable. The Holder may
rescind an acceleration and its consequences if all existing Events of Default,
except nonpayment of principal or interest that has become due solely because of
the acceleration, have been cured or waived and if the rescission would not
conflict with any judgment or decree. Any notice or rescission shall be given in
the manner specified in Section 15.
 
7.  Conversion.
 
(a)  Holder’s Right To Convert.
 
(i)  The principal amount of this Note shall be convertible, at the option of
the Holder, at any time, or from time to time, in whole or in part, into that
number of shares of the Common Stock $.001 par value per share (the “Common
Stock”), equal to a fraction, the numerator of which is the amount of the
principal to be converted and the denominator of which is $0.40 as adjusted as
provided below (as so adjusted, the “Conversion Price”).
 
(ii)  The option to convert into shares of Common Stock shall be exercised by
the Holder (A) giving written notice to the Borrower, at its principal corporate
office, of the election to convert the same and shall state therein the name or
names in which the certificate or certificates for shares of Common Stock
issuable upon conversion are to be issued and (B) surrendering this Note for
such purpose to the Borrower, at any place where the Corporation shall maintain
a transfer agent for its Common Stock, duly endorsed in blank or accompanied by
proper instruments of transfer. At the time of the surrender referred to in
clause (B) above, the Person in whose name any certificate for shares of Common
Stock shall be issuable upon such conversion shall be deemed to be the holder of
record of such shares of Common Stock on such date, notwithstanding that the
share register of the Borrower shall then be closed or that the certificates
representing such Common Stock shall not then be actually delivered to such
Person.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)  Certain Events. 
 
(i)  In case at any time prior to the conversion or payment of all of the
principal of this Note:
 
(A)  the Borrower shall authorize the granting to all the holders of Common
Stock of the Borrower of rights to subscribe for or purchase any shares of stock
of any class or of any other rights; or
 
(B)  there shall be any reclassification of the Common Stock of the
Borrower(other than a subdivision or combination of its outstanding Common
Stock); or
 
(C)  there shall be any capital reorganization by the Borrower; or
 
(D)  there shall be an Organic Transaction (as hereinafter defined); or
 
(E)  there shall be voluntary or involuntary dissolution, liquidation and
winding up by the Borrower or dividend or distribution to holders of Common
Stock;
 
then in any one or more of said cases, the Borrower shall cause to be delivered
to the Holder, at the earliest practicable time (and, in any event, not less
than 15 days before any record date or the date set for definitive action),
written notice of the date on which the books of the Borrower shall close or a
record shall be taken for such dividend, distribution or subscription rights or
such reorganization, sale, consolidation, merger, dissolution, liquidation or
winding up or other transaction shall take place, as the case may be. Such
notice shall also set forth such facts as shall indicate the effect of such
action (to the extent such effect may be known at the date of such notice) on
the Conversion Price relating to the conversion of the Notes into Common Stock
and the kind and amount of the shares of stock and other securities and property
deliverable upon conversion of the Notes. Such notice shall also specify the
date, if known, as of which the holders of record of the Common Stock shall
participate in said dividend, distribution or subscription rights or shall be
entitled to exchange their shares of the Common Stock for securities or other
property (including cash) deliverable upon such reorganization, sale,
consolidation, merger, dissolution, liquidation or winding up or other
transaction, as the case may be. Anything herein to the contrary
notwithstanding, the Holder may give a notice of conversion of all or a portion
of the Note as contemplated in Section 7(a)(ii), which may be conditioned upon
the actual occurrence of the event which is the subject of the notice, it being
the intention of Borrower and Holder that Holder shall be entitled to obtain the
benefits of such conversion if such event actually occurs, but shall be entitled
to retain this Note in full at its option if such event does not occur for any
reason, and the Borrower agrees to take all such action, including issuing a new
Note in order to assure to the Holder the benefits contemplated by this Section
7(b).
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)  For purposes hereof, the term “Organic Transaction” means (A) the sale,
lease, exchange, transfer or other disposition (including, without limitation,
by merger, consolidation or otherwise) of assets constituting all or
substantially all of the assets of the Borrower and its subsidiaries, taken as a
whole, to a Person or group of Persons, (B) any merger, consolidation or other
business combination or refinancing or recapitalization that results in the
holders of the issued and outstanding voting securities of the Borrower
immediately prior to such transaction beneficially owning or controlling less
than a majority of the voting securities of the continuing or surviving entity
immediately following such transaction or (C) any Person or Persons acting
together or which would constitute a “group” for the purposes of Section 13(d)
of the Exchange Act, together or with any Affiliates thereof, other than any of
the holders of the Common Stock, the holders of the Series A Preferred Stock, as
of the date of this Note as originally issued, and their respective Affiliates,
beneficially owning (as defined in Rule 13d-3 of the Exchange Act) or
controlling, directly or indirectly, at least 50% of the total voting power of
all classes of capital stock entitled to vote generally in the election of
directors of the Borrower.
 
(c)  Company Right to Convert. 
 
(i)  The principal amount of this Note and all other Notes shall be convertible,
at the option of the Company, by delivery of written notice (a “Forced
Conversion Notice”) to the persons then registered as the Holder of this Note
and Holders of all other Notes stating that the Borrower is exercising its right
to convert all, and not less than all, of the Notes into shares of Common Stock,
the number of shares of Common Stock issuable upon such conversion, and
instructions for tendering this Note and receiving stock certificates
representing the shares of Common Stock issuable upon such conversion, provided
that the Forced Conversion Notice may only be given if and at such time as each
of the following conditions shall have been satisfied:
 
(A)  The arithmetic weighted average trading prices for the ten consecutive
trading days ending on the day immediately prior to the date the Forced
Conversion Notice, as reported by Bloomberg, L.P. using the VAP function, is
given is greater than $1.00 per share.
 
(B)  The average daily trading volume reported by Bloomberg, L.P. for the 30
consecutive trading days ending on the day immediately prior to the date the
Forced Conversion Notice is given is greater than 500,000 shares.
 
(C)  The shares of Common Stock of the Company shall have been admitted for
trading on either the American Stock Exchange or Nasdaq Stock Market.
 
(D)  Either (A) a corporate partnership satisfactory to the holders of the Notes
shall have been reached with RIGScan CR or (B) Lymphoseek shall have been
approved by the U.S. Food and Drug Administration.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)  Upon the giving of the Forced Conversion Notice in accordance herewith,
the registered Holder shall be deemed to be the holder of record of the shares
of Common Stock issuable upon conversion of this Note the thereafter the Holder
shall have no rights under this Note (including rights to receive payments of
principal and interest hereunder) except the right to receive a certificate
representing such shares upon surrender of this Note in accordance with the
instructions set forth in the Forced Conversion Notice.
 
(d)  Adjustment of Conversion Price. The Conversion Price shall be adjusted from
time to time in the following manner upon the occurrence of the following
events:
 
(i)  Dividend, Subdivision, Combination or Reclassification of Common Stock. If
the Company shall, at any time or from time to time, (A) declare a dividend on
the Common Stock payable in shares of its capital stock (including Common
Stock), (B) subdivide the outstanding Common Stock into a larger number of
shares of Common Stock, (C) combine the outstanding Common Stock into a smaller
number of shares of its Common Stock, or (D) issue any shares of its capital
stock in a reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then in each such case, the Conversion
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination or reclassification shall be
adjusted so that the Holder of this Note upon conversion after such date shall
be entitled to receive the aggregate number and kind of shares of capital stock
which, if this Note had been converted immediately prior to such date, such
holder would have owned upon such conversion and been entitled to receive by
virtue of such dividend, subdivision, combination or reclassification. Any such
adjustment shall become effective immediately after the record date of such
dividend or the effective date of such subdivision, combination or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur. If a dividend is declared and such dividend is not
paid, the Conversion Price shall again be adjusted to be the Conversion Price,
in effect immediately prior to such record date (giving effect to all
adjustments that otherwise would be required to be made pursuant to this Section
7(d) from and after such record date).
 
(ii)  Certain Distributions. If the Company shall, at any time or from time to
time, fix a record date for the distribution to all holders of Common Stock
(including any such distribution made in connection with a consolidation or
merger in which the Company is the continuing corporation) of evidences of
indebtedness, assets or other property (other than regularly scheduled cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends payable in capital stock for which adjustment is made under
Subsection 7(d)(i)) or subscription rights, options or warrants, then the
Conversion Price shall be reduced to the price determined by multiplying the
Conversion Price in effect immediately prior to such record date by a fraction
(which shall in no event be less than zero), the numerator of which shall be the
Current Market Price per share of Common Stock on such record date (or, if an ex
dividend date has been established for such record date, on the next day
preceding such ex dividend date), less the fair market value (as determined in
good faith by the Board of Directors of the Company) of the portion of the
assets, evidences of indebtedness, other property, subscription rights or
warrants so to be distributed applicable to one share of Common Stock and the
denominator of which shall be such Current Market Price per share of Common
Stock. Any such adjustment shall become effective immediately after the record
date for such distribution. Such adjustments shall be made successively whenever
such a record date is fixed. In the event that such distribution is not so made,
the Conversion Price shall be adjusted to the Conversion Price in effect
immediately prior to such record date (giving effect to all adjustments that
otherwise would be required to be made pursuant to this Section 3 from and after
such record date).
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)  Determination of Current Market Price. For the purpose of any computation
under Subsection 7(d)(ii) or any other provision of this Note, (A) the Current
Market Price per share of Common Stock on any date shall be deemed to be the
average of the daily Closing Prices (as defined below) per share of Common Stock
for the 10 consecutive trading days commencing 15 trading days before such date,
and (B) “Closing Price” shall mean, with respect to each share of Common Stock
for any day, (I) the last reported sale price regular way or, in case no such
sale takes place on such day, the average of the closing bid and asked prices
regular way, in either case as reported on the principal national securities
exchange on which the Common Stock is listed or admitted for trading or (II) if
the Common Stock is not listed or admitted for trading on any national
securities exchange, the last reported sale price or, in case no such sale takes
place on such day, the average of the highest reported bid and the lowest
reported asked quotation for the Common Stock, in either case as reported on the
Nasdaq Stock Market or OTCBB or a similar service if Nasdaq or OTCBB is no
longer reporting such information. If on any such date the shares of Common
Stock are not listed or admitted for trading on any national securities exchange
or quoted by the Nasdaq Stock Market, OTCBB or a similar service, then the
Company, on the one hand, and [Great Point Partners, LLC] [David C. Bupp], on
the other hand, shall each promptly appoint as an appraiser an individual who
shall be a member of a nationally recognized investment banking firm. Each
appraiser shall be instructed to, within 30 days of appointment, determine the
Current Market Price per share of Common Stock which shall be deemed to be equal
to the fair market value per share of Common Stock as of such date. If the two
appraisers are unable to agree on the Current Market Price per share of Common
Stock within such 30 day period, then the two appraisers, within 10 days after
the end of such 30 day period shall jointly select a third appraiser. The third
appraiser shall, within 30 days of its appointment, determine, in good faith,
the Current Market Price per share of Common Stock and such determination shall
be controlling. If any party fails to appoint an appraiser or if one of the two
initial appraisers fails after appointment to submit its appraisal within the
required period, the appraisal submitted by the remaining appraiser shall be
controlling. The cost of the foregoing appraisals shall be shared one-half by
the Company and one-half by [Great Point Partners, LLC] [David C. Bupp],
provided, however, in the event a third appraiser is utilized and one of the two
initial appraisals (but not the other initial appraisal) is greater than or less
than the appraisal by such third appraiser by 10% or more, then the cost of all
of the foregoing appraisals shall be borne by the party who appointed the
appraiser who made such initial appraisal.
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)  De Minimis Adjustments. No adjustment shall be made under this Section
7(d) if the amount of such adjustment would result in a change in the Conversion
Price of less than one percent (1%), but in such case any adjustment that would
otherwise be required to be made shall be carried forward and shall be made at
the time of and together with the next subsequent adjustment, which together
with any adjustment so carried forward, would result in a change of at least one
percent (1%). Notwithstanding the provisions of the first sentence of this
Subsection 7(d)(iv), any adjustment postponed pursuant to this Subsection
7(d)(iv) shall be made no later than the earlier of the Maturity Date or the
date on which the Note is converted.
 
(v)  Reorganization, Reclassification, Merger and Sale of Assets. If there
occurs any capital reorganization or any reclassification of the Common Stock of
the Company, the consolidation or merger of the Company with or into another
Person (other than a merger or consolidation of the Company in which the Company
is the continuing corporation and which does not result in any reclassification
or change of outstanding shares of its Common Stock) or the sale or conveyance
of all or substantially all of the assets of the Company to another Person, then
the Holder will thereafter be entitled to receive, upon the conversion of this
Note in accordance with the terms hereof, the same kind and amounts of
securities (including shares of stock) or other assets, or both, which were
issuable or distributable to the holders of outstanding Common Stock of the
Company upon such reorganization, reclassification, consolidation, merger, sale
or conveyance, in respect of that number of shares of Common Stock then
deliverable upon the conversion of this Note if this Note had been exercised
immediately prior to such reorganization, reclassification, consolidation,
merger, sale or conveyance; and, in any such case, appropriate adjustments (as
determined in good faith by the Board of Directors of the Company) shall be made
to assure that the provisions hereof (including, without limitation, provisions
with respect to changes in, and other adjustments of, the Conversion Price)
shall thereafter be applicable, as nearly as reasonably may be practicable, in
relation to any securities or other assets thereafter deliverable upon
conversion of this Note.
 
(vi)  Certificate as to Adjustments. Whenever the Conversion Price shall be
adjusted pursuant to the provisions hereof, the Company shall promptly give
written notice thereof to the Holder, in accordance with Section 15, in the form
of a certificate signed by the Chairman of the Board, President or one of the
Vice Presidents of the Company, and by the Chief Financial Officer, Treasurer or
one of the Assistant Treasurers of the Company, stating the adjusted Conversion
Price, and setting forth in reasonable detail the method of calculation and the
facts requiring such adjustment and upon which such calculation is based. Each
adjustment shall remain in effect until a subsequent adjustment is required.
 
(vii)  Fractional Shares. Notwithstanding an adjustment pursuant to Section 7(d)
in the Conversion Price, the Company shall not be required to issue fractions of
shares upon conversion of this Note or to distribute certificates which evidence
fractional shares. In lieu of fractional shares, the Company may make payment to
the Holder, at the time of conversion of this Note as herein provided, of an
amount in cash equal to such fraction multiplied by the greater of the Current
Market Price of a share of Common Stock on the Conversion Date and the
Conversion Price.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)  Notice of Proposed Actions. In case the Company shall propose at any time
or from time to time (i) to declare or pay any dividend payable in stock of any
class to the holders of Common Stock or to make any other distribution to the
holders of Common Stock (other than a regularly scheduled cash dividend), (ii)
to offer to the holders of Common Stock rights or Notes to subscribe for or to
purchase any additional shares of Common Stock or shares of stock of any class
or any other securities, rights, Notes or options, (iii) to effect any
reclassification of its Common Stock, (iv) to effect any consolidation, merger
or sale, transfer or other disposition of all or substantially all of the
property, assets or business of the Company which would, if consummated, adjust
the Conversion Price or the securities issuable upon conversion of this Note,
(v) to effect the liquidation, dissolution or winding up of the Company, or (vi)
to take any other action that would require a vote of the Company’s
stockholders, then, in each such case, the Company shall give to the Holder, in
accordance with Section 15, a written notice of such proposed action, which
shall specify (A) the record date for the purposes of such stock dividend,
distribution of rights or Notes or vote of the stockholders of the Company, or
if a record is not to be taken, the date as of which the holders of shares of
Common Stock of record to be entitled to such dividend, distribution of rights
or Notes, or vote is to be determined, or (B) the date on which such
reclassification, consolidation, merger, sale, transfer, disposition,
liquidation, dissolution or winding up is expected to become effective, and such
notice shall be so given as promptly as possible but in any event at least ten
(10) Business Days prior to the applicable record, determination or effective
date specified in such notice.
 
8.  Use of Proceeds. The Borrower shall use the principal amount of this Note in
accordance with the permitted uses described in the Purchase Agreement.
 
9.  Suits for Enforcement. 
 
(a)  Upon the occurrence of any one or more Events of Default, the Holder of
this Note may proceed to protect and enforce its rights hereunder by suit in
equity, action at law or by other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in the Purchase
Agreement or this Note or in aid of the exercise of any power granted in the
Purchase Agreement or this Note, or may proceed to enforce the payment of this
Note, or to enforce any other legal or equitable right of the Holders of this
Note.
 
(b)  In case of any default under this Note, the Borrower will pay to the Holder
such amounts as shall be sufficient to cover the costs and expenses of such
Holder due to such default, as provided in Article 7 of the Purchase Agreement.
 
10.  Remedies Cumulative. No remedy herein conferred upon the Holder is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.
 
 
12

--------------------------------------------------------------------------------

 
 
11.  Remedies Not Waived. No course of dealing between the Borrower and the
Holder or any delay on the part of the Holder in exercising any rights hereunder
shall operate as a waiver of any right.
 
12.  Transfer.
 
(a)  The term “Holder” as used herein shall also include any transferee of this
Note whose name has been recorded by the Borrower in the Note Register. Each
transferee of this Note acknowledges that this Note has not been registered
under the Securities Act, and may be transferred only pursuant to an effective
registration under the Securities Act or pursuant to an applicable exemption
from the registration requirements of the Securities Act.
 
(b)  The Borrower shall maintain a register (the “Note Register”) in its
principal offices for the purpose of registering the Note and any transfer or
partial transfer thereof, which register shall reflect and identify, at all
times, the ownership of record of any interest in the Note. Upon the issuance of
this Note, the Borrower shall record the name and address of the initial
purchaser of this Note in the Note Register as the first Holder. Upon surrender
for registration of transfer or exchange of this Note at the principal offices
of the Borrower, the Borrower shall, at its expense, execute and deliver one or
more new Notes of like tenor registered in the name of the Holder or a
transferee or transferees. Every Note surrendered for registration of transfer
or exchange shall be duly endorsed, or be accompanied by written instrument of
transfer duly executed by the Holder of such Note or such holder’s attorney duly
authorized in writing.
 
(c)  This Note may be transferred or assigned, in whole or in part, by the
Holder at any time.
 
13.  Replacement of Note. On receipt by the Borrower of an affidavit of an
authorized representative of the Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Note (and in the case of any such
mutilation, on surrender and cancellation of such Note), the Borrower, at its
expense, will promptly execute and deliver, in lieu thereof, a new Note of like
tenor. If required by the Borrower, such Holder must provide indemnity
sufficient in the reasonable judgment of the Borrower to protect the Borrower
from any loss which they may suffer if a lost, stolen or destroyed Note is
replaced.
 
14.  Covenants Bind Successors and Assigns. All the covenants, stipulations,
promises and agreements in this Note contained by or on behalf of the Borrower
shall bind its successors and assigns, whether so expressed or not.
 
15.  Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier (with receipt
confirmed), courier service or personal delivery at the addresses specified in
Section 11.2 of the Purchase Agreement. All such notices and communications
shall be deemed to have been duly given when: delivered by hand, if personally
delivered; when delivered by courier, if delivered by commercial overnight
courier service; if mailed, five Business Days after being deposited in the
mail, postage prepaid; or if telecopied, when receipt is acknowledged.
 
 
13

--------------------------------------------------------------------------------

 
 
16.  GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE
WITH, AND ENFORCED UNDER, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH STATE.
EXCEPT TO THE EXTENT THE GENERAL CORPORATIONS LAW OF THE STATE OF DELAWARE SHALL
APPLY.
 
17.  Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
18.  Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof
 

        NEOPROBE CORPORATION  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name:  Brent L. Larson   Title: Vice President-Finance and Chief Financial
Officer

 
 
14

--------------------------------------------------------------------------------

 
 
 